—Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered August 26, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s grievance.
Petitioner, a prison inmate, filed a grievance seeking issuance of an Industrial Food Service Training Program Certificate alleging that he had completed all the course requirements. This grievance was denied by the Central Office Review *700Committee on the ground that the program changed before petitioner had completed the requisites needed to receive the certificate. Petitioner then commenced this CPLR article 78 proceeding challenging the denial of the grievance. Supreme Court dismissed the petition noting that although petitioner had participated in the program, the program was modified from vocational to educational and petitioner received the appropriate certificate. Petitioner now appeals.
The record reveals that petitioner enrolled in the food service training program and that, prior to completion, changed from a vocational program to an educational program. Accordingly, petitioner thereafter received an educational certificate. As the vocational certificate no longer exists and petitioner failed to complete the program prior to its cancellation, we find that the denial of the grievance has a rational basis and was neither arbitrary nor capricious (see, Matter of Johnson v New York State Dept. of Correctional Servs., 238 AD2d 651).
Spain, J. P., Graffeo, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.